Citation Nr: 1441750	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD), and if so, whether entitlement is warranted.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A May 1997 RO rating decision denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in May 1997 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for PTSD.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's previously denied claim of entitlement to service connection for PTSD is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.

II.  New and Material Evidence for PTSD

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Board notes that although the RO reopened the Veteran's claim for entitlement to service connection for PTSD in the May 2011 rating decision, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.

The Veteran's claim for entitlement to service connection for PTSD was denied by a May 1997 RO rating decision.  The May 1997 rating decision indicated that the basis for the RO's denial was that there was no evidence of a current diagnosis of PTSD and that there was no evidence of an in-service stressor.  The Veteran did not appeal this decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

The Veteran's current claim for entitlement to service connection PTSD is based upon the same factual basis as his claim for entitlement to service connection which was denied in the May 1997 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final May 1997 rating decision, new evidence includes, but is not limited to, the Veteran's September 2010 statement that he was "shot at constantly" in Vietnam, as well as statements regarding additional in-service stressors reported at a February 2011 VA examination.  This evidence is new, as it did not exist at the time of the final disallowance in May 1997.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service stressor.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

As discussed below, remand is required before the Board can address the underlying merits of the Veteran's claim for entitlement to service connection for PTSD.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

Subsequent to the Statement of the Case issued in October 2012, additional evidence, specifically VA treatment records, was associated with the claims file.  In a June 2014 letter, the Board informed the Veteran of this additional evidence.  In a July 2014 response, the Veteran requested that his case be remanded to the Agency of Original Jurisdiction for review of the additional evidence.  As such, in accordance with the Veteran's request, remand is required for such review.  

Accordingly, the case is REMANDED for the following action:

Review all evidence, including the additional evidence received subsequent to the Statement of the Case, and readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


